--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.23
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE OR JURISDICTION
AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED
OR QUALIFIED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS THE
COMPANY RECEIVES AN OPINION, IN REASONABLY ACCEPTABLE FORM AND SCOPE, OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION, QUALIFICATION OR
OTHER SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS.
 
GENERAL ENVIRONMENTAL MANAGEMENT, INC.
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
(Expires August 31, 2014)

 

Warrant No. CV-1 
1,350,000 Shares of Common Stock

 
FOR VALUE RECEIVED, subject to the provisions set forth below, the undersigned,
GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation (the “Company”),
hereby certifies that CVC California, LLC, a Delaware limited liability company,
or its registered assigns (the “Holder”), is entitled to purchase from the
Company up to One Million Three Hundred Fifty Thousand (1,350,000) fully paid
and nonassessable shares (the “Warrant Shares”) of the Company’s common stock,
$.001 par value per share (the “Common Shares”), for cash at a price of $0.60
per share (the “Exercise Price”) at any time and from time to time from and
after the date hereof and until 5:00 p.m. (Pacific time) on August 31, 2014 (the
“Expiration Date”) upon surrender to the Company at its principal office (or at
such other location as the Company may advise the Holder in writing) of this
Warrant properly endorsed with the Notice of Exercise attached hereto duly
filled in and signed and, if applicable, upon payment in cash or by check of the
aggregate Exercise Price for the number of shares for which this Warrant is
being exercised determined in accordance with the provisions hereof.  The
Exercise Price and the number of shares purchasable hereunder are subject to
adjustment as provided in Section 3 of this Warrant.
 
1.             Exercise of Warrant.
 
1.1.          Exercise.  This Warrant shall be exercisable at any time and from
time to time from the date hereof until the Expiration Date, and this Warrant
shall expire on the Expiration Date.  Upon exercise of this Warrant, the
Exercise Price shall be payable in cash or by check.  This Warrant may be
exercised in whole or in part so long as any exercise in part hereof would not
involve the issuance of fractional Warrant Shares.  If exercised in part, the
Company shall deliver to the Holder a new Warrant, identical in form to this
Warrant, in the name of the Holder, evidencing the right to purchase the number
of Warrant Shares as to which this Warrant has not been exercised, which new
Warrant shall be signed by an appropriate officer of the Company.  The term
“Warrant” as used herein shall include any subsequent Warrant issued as provided
herein.
 
1

--------------------------------------------------------------------------------


 
1.2.          Exercise Procedures; Delivery of Certificate.  Upon surrender of
this Warrant with a duly executed Notice of Exercise in the form of Annex A
attached hereto, together with payment of the Exercise Price for the Warrant
Shares purchased, at the Company’s principal executive offices (the “Designated
Office”), the Holder shall be entitled to receive a certificate or certificates
for the Warrant Shares so purchased.  The Company agrees that the Warrant Shares
shall be deemed to have been issued to the Holder as of the close of business on
the date on which this Warrant shall have been surrendered together with the
Notice of Exercise and payment for such Warrant Shares.
 
1.3.          Cashless Exercise.  In connection with any exercise of this
Warrant, in lieu of payment of the Exercise Price, the Holder may exercise this
Warrant, in whole or in part, by presentation and surrender of this Warrant to
the Company, together with a Cashless Exercise Form in the form attached hereto
as Annex B (or a reasonable facsimile thereof) duly executed (a “Cashless
Exercise”).  Such presentation and surrender shall be in lieu of the Holder's
obligation to pay all or any portion of the Exercise Price, as the case may
be.  In the event of a Cashless Exercise, the Holder shall exchange this Warrant
for that number of Common Shares determined by multiplying the number of Common
Shares for which this Warrant is being exercised by a fraction, (a) the
numerator of which shall be the difference between (i) the then current market
price per Common Share, and (ii) the Exercise Price, and (b) the denominator of
which shall be the then current market price per Common Share.  For purposes of
any computation under this Section l.3, the then current market price per Common
Share at any date shall be deemed to be the average of the daily trading price
for the ten (10) consecutive trading days immediately prior to the Cashless
Exercise.  If, during such measuring period, there shall occur any event which
gives rise to any adjustment of the Exercise Price, then a corresponding
adjustment shall be made with respect to the closing prices of the Common Shares
for the days prior to the Effective Date of such adjustment event.  As used
herein, the term “trading price” on any relevant date means (A) if the Common
Stock is listed for trading on the New York Stock Exchange, the American Stock
Exchange, the Nasdaq Global Market, the Nasdaq Select Market (or any replacement
Nasdaq market), the closing sale price (or, if no closing sale price is
reported, the last reported sale price) of the Common Stock (regular way), or
(B) if the Common Stock is not so listed but quotations for the Common Stock are
reported on the OTC Bulletin Board, the most recent closing price as reported on
the OTC Bulletin Board.
 
2.           Transfer; Issuance of Stock Certificates; Restrictive Legends.
 
2.1.          Transfer.  Each transfer of this Warrant and all rights hereunder,
in whole or in part, shall be subject to and effected in compliance with any and
all applicable securities laws, and shall be registered on the books of the
Company to be maintained for such purpose, upon surrender of this Warrant at the
Designated Office, together with a written assignment of this Warrant in the
form of Annex C attached hereto duly executed by the Holder or its agent or
attorney.  Upon such surrender and delivery, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, if any.  A Warrant may be exercised by the new Holder for the purchase
of Warrant Shares without having a new Warrant issued.  Prior to due presentment
for registration of transfer thereof, the Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof (notwithstanding
any notations of ownership or writing thereon made by anyone other than a duly
authorized officer of the Company) for all purposes and shall not be affected by
any notice to the contrary.  All Warrants issued upon any assignment of Warrants
shall be the valid obligations of the Company, evidencing the same rights and
entitled to the same benefits as the Warrants surrendered upon such registration
of transfer or exchange.
 
2

--------------------------------------------------------------------------------


 
2.2.          Stock Certificates.  Certificates for the Warrant Shares shall be
delivered to the Holder within five (5) Business Days (as such term is defined
in the Loan Agreement described in Section 3.7(a) below) after the rights
represented by this Warrant shall have been exercised pursuant to Section 1, and
a new Warrant representing the right to purchase the Common Shares, if any, with
respect to which this Warrant shall not then have been exercised shall also be
issued to the Holder within such time.  The issuance of certificates for Warrant
Shares upon the exercise of this Warrant shall be made without charge to the
Holder hereof including, without limitation, any documentary, stamp or similar
tax that may be payable in respect thereof; provided, however, that the Company
shall not be required to pay any tax which may be payable in respect of any
transfer involved in the issuance or delivery of any such certificate in a name
other than that of the Holder, and the Company shall not be required to issue or
deliver such certificate unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of any such tax or
shall have established to the satisfaction of the Company that any such tax has
been paid; and further provided, that the Company shall not be required to pay
any income tax to which the Holder hereof may be subject in connection with the
issuance of this Warrant or the Warrant Shares.
 
2.3.          Restrictive Legend. Except as otherwise provided in this Section
2, each certificate for Warrant Shares initially issued upon the exercise of
this Warrant and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION IN FORM AND FROM COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 
Notwithstanding the foregoing, the legend requirements of this Section 2.3 shall
terminate as to any particular Warrant Shares when (i) such Warrant Shares are
transferred pursuant to an effective resale registration statement, as
contemplated in the Registration Rights Agreement dated as of August 31, 2008
(the “Registration Rights Agreement”) executed by the Company in favor of the
Holder, or (ii) the Company shall have received from the Holder thereof an
opinion of counsel in form and substance reasonably acceptable to the Company
that such legend is not required in order to ensure compliance with the
Securities Act.  Whenever the restrictions imposed by this Section 2.3 shall
terminate, the Holder or subsequent transferee, as the case may be, shall be
entitled to receive from the Company without cost to such Holder or transferee a
certificate for the Warrant Shares without such restrictive legend.
 
3

--------------------------------------------------------------------------------


 
3.           Adjustment of Number of Shares; Exercise Price; Nature of
Securities Issuable Upon Exercise of Warrants.
 
3.1.          Exercise Price; Adjustment of Number of Shares.  The Exercise
Price and the number of shares purchasable hereunder shall be subject to
adjustment from time to time as hereinafter provided; provided, however, that,
notwithstanding the below, in no case shall the Exercise Price be reduced to
below the par value per share of the class of stock for which this Warrant is
exercisable at such time.
 
3.2.          Adjustments Upon Distribution, Subdivision or Combination.  If the
Company, at any time or from time to time after the issuance of this Warrant,
shall (a) make a dividend or distribution on its Common Shares payable in Common
Shares, (b) subdivide or reclassify the outstanding Common Shares into a greater
number of shares, or (c) combine or reclassify the outstanding Common Shares
into a smaller number of shares, the Exercise Price in effect at that time and
the number of Warrant Shares into which the Warrant is exercisable at that time
shall be proportionately adjusted effective as of the record date for the
dividend or distribution or the effective date of the subdivision, combination
or reclassification.
 
3.3.          Adjustment Upon Other Distributions.  If the Company, at any time
or from time to time after the issuance of this Warrant, makes a distribution to
the holders of Common Shares which is payable in securities of the Company other
than Common Shares, then, in each such event, provision shall be made so that
the Holder shall receive upon exercise of this Warrant, in addition to the
number of Warrant Shares, the amount of such securities of the Company which
would have been received if the portion of the Warrant so exercised had been
exercised for Warrant Shares on the date of such event, subject to adjustments
subsequent to the date of such event with respect to such distributed securities
which shall be on terms as nearly equivalent as practicable to the adjustments
provided in this Section 3 and all other adjustments under this Section 3.
 
3.4.          Adjustment Upon Merger, Consolidation or Exchange.  If at any time
or from time to time after the issuance of this Warrant there occurs any merger,
consolidation, arrangement or statutory share exchange of the Company with or
into any other person or company, then, in each such event, provision shall be
made so that the Holder shall receive upon exercise of this Warrant the kind and
amount of shares and other securities and property (including cash) which would
have been received upon such merger, consolidation, arrangement or statutory
share exchange by the Holder if the portion of this Warrant so exercised had
been exercised for Warrant Shares immediately prior to such merger,
consolidation, arrangement or statutory share exchange, subject to adjustments
for events subsequent to the effective date of such merger, consolidation,
arrangement or statutory share exchange with respect to such shares and other
securities which shall be on terms as nearly equivalent as practicable to the
adjustments provided in this Section 3 and all other adjustments under this
Section 3.
 
4

--------------------------------------------------------------------------------


 
3.5.          Adjustments for Recapitalization or Reclassification.  If, at any
time or from time to time after the issuance of this Warrant, the Warrant Shares
issuable upon exercise of this Warrant are changed into the same or a different
number of securities of any class of the Company, whether by recapitalization,
reclassification or otherwise (other than a merger, consolidation, arrangement
or statutory share exchange provided for elsewhere in this Section 3), then, in
each such event, provision shall be made so that the Holder shall receive upon
exercise of this Warrant the kind and amount of securities or other property
which would have been received in connection with such recapitalization,
reclassification or other change by the Holder if the portion of this Warrant so
exercised had been exercised immediately prior to such recapitalization,
reclassification or change, subject to adjustments for events subsequent to the
effective date of such recapitalization, reclassification or other change with
respect to such securities which shall be on terms as nearly equivalent as
practicable to the adjustments provided in this Section 3 and all other
adjustments under this Section 3.
 
3.6.          Extraordinary Dividends or Distributions.  If, at any time or from
time to time after the issuance of this Warrant, the Company shall declare a
dividend or any other distribution upon the Common Shares payable otherwise than
out of current earnings, retained earnings or earned surplus and otherwise than
in Common Shares, then the Exercise Price in effect immediately prior to such
declaration shall be reduced by an amount equal, in the case of a dividend or
distribution in cash, to the amount thereof payable per Common Share or, in the
case of any other dividend or distribution, to the value thereof per Common
Share at the time such dividend or distribution was declared, as determined by
the Board of Directors of the Company in good faith.  Such reductions shall take
effect as of the date on which a record is taken for the purposes of the subject
dividend or distribution, or, if a record is not taken, the date as of which the
holders of record of Common Shares entitled to such dividend or distribution are
to be determined.
 
3.7           Adjustment Upon Certain Issuances of Common Stock.
 
(a)           If the Company, at any time or from time to time, issues or sells
any Additional Shares of Common Stock (as defined below), other than as provided
in the foregoing subsections of this Section 3, for a price per share (which, in
the case of options, warrants, convertible securities or other rights, includes
the amounts paid therefor plus the exercise price, conversion price or other
such amounts payable thereunder) that is less than the Exercise Price then in
effect, then and in each such case, the then applicable Exercise Price shall
automatically be reduced as of the opening of business on the date of such issue
or sale, to a price determined by multiplying the Exercise Price  then in effect
by a fraction (i) the numerator of which shall be (A) the number of Common
Shares deemed outstanding (as determined below) immediately prior to such issue
or sale, plus (B) the number of Common Shares which the aggregate consideration
received by the Company for the total number of Additional Shares of Common
Stock so issued would purchase at the Exercise Price then in effect, and
(ii) the denominator of which shall be the number of Common Shares deemed
outstanding (as defined below) immediately prior to such issue or sale plus the
total number of Additional Shares of Common Stock so issued; provided, however,
that upon the expiration or other termination of options, warrants or other
rights to purchase or acquire Common Shares which triggered any adjustment under
this Section 3.7, and upon the expiration or termination of the right to convert
or exchange convertible or exchangeable securities (whether by reason of
redemption or otherwise) which triggered any adjustment under this Section 3.7,
if any thereof shall not have been exercised, converted or exchanged, as
applicable, the number of Common Shares deemed to be outstanding pursuant to
this Section 3.7(a) shall be reduced by the number of shares as to which
options, warrants, and rights to purchase or acquire Common Shares shall have
expired or terminated unexercised, and as to which conversion or exchange rights
shall have expired or terminated unexercised, and such number of shares shall no
longer be deemed to be outstanding; and the Exercise Price then in effect shall
forthwith be readjusted and thereafter be the price that it would have
 
5

--------------------------------------------------------------------------------


 
been had adjustment been made on the basis of the issuance only of the Common
Shares actually issued.  For purposes of the preceding sentence, the number of
Common Shares deemed to be outstanding as of a given date shall be the sum of
(x) the number of Common Shares actually outstanding, (y) the number of Common
Shares for which this Warrant could be exercised on the day immediately
preceding the given date, and (z) the number of Common Shares which could be
obtained through the exercise or conversion of all other rights, options and
convertible securities outstanding on the day immediately preceding the given
date.  For purposes hereof, “Additional Shares of Common Stock” shall mean all
Common Shares, and all options, warrants, convertible securities or other rights
to purchase or acquire Common Shares, issued by the Company other than (i) any
Common Shares issued by the Company upon conversion of the Term Note issued
pursuant to the Revolving Credit and Term Loan Agreement dated as of August 31,
2008 by and between CVC California, LLC and the Company (the “Loan Agreement”),
(ii) Common Shares issued pursuant to the exercise of options, warrants or
convertible securities outstanding on August 31, 2008 or hereafter issued from
time to time pursuant to and in accordance with stock purchase or stock option
plans as in effect on August 31, 2008, and (iii) additional Common Shares and/or
options, warrants, or other Common Share purchase rights for up to an aggregate
of 2,000,000 Common Shares (such number to be subject to adjustment in
accordance with Section 3.2 above), provided that, in each case, such options,
warrants or other rights (A) have an exercise price per Common Share equal to or
greater than the then-current fair market value of a Common Share, as determined
in good faith by the Board of Directors of the Company or the Compensation
Committee thereof, and (B) are issued to employees, officers or directors of, or
consultants to, the Company or any subsidiary of the Company pursuant to stock
purchase or stock option plans or other arrangements that are approved by the
Company’s Board of Directors or the Compensation Committee thereof, and by the
Company’s stockholders.
 
(b)           In the event that the exercise price, conversion price, purchase
price or other price at which Common Shares are purchasable pursuant to any
options, warrants, convertible securities or other rights to purchase or acquire
Common Shares is reduced at any time or from time to time (other than under or
by reason of provisions designed to protect against dilution), then, upon such
reduction becoming effective, the Exercise Price then in effect hereunder shall
forthwith be decreased to such Exercise Price as would have been obtained had
the adjustments made and required under this Section 3.7 upon the issuance of
such options, warrants, convertible securities or other rights been made upon
the basis of (and the total consideration received therefor) (i) the issuance of
the number of Common Shares theretofore actually delivered upon the exercise,
conversion or exchange of such options, warrants, convertible securities or
other rights, (ii) the issuance of all of the Common Shares and all other
options, warrants, convertible securities and other rights to purchase or
acquire Common Shares issued after the issuance of the modified options,
warrants, convertible securities or other rights, and (iii) the original
issuance at the time of the reduction of any such options, warrants, convertible
securities or other rights then still outstanding.
 
(c)           In no event shall an adjustment under this Section 3.7 be made if
it would result in an increase in the then applicable Exercise Price.
 
6

--------------------------------------------------------------------------------


 
3.8.          Certificate of Adjustment.  Whenever the Exercise Price and/or the
number of Warrant Shares receivable upon exercise of this Warrant is adjusted,
the Company shall promptly deliver to the Holder a certificate of adjustment,
setting forth the Exercise Price and/or Warrant Shares issuable after
adjustment, a brief statement of the facts requiring the adjustment and the
computation by which the adjustment was made.  The certificate of adjustment
shall be prima facie evidence of the correctness of the adjustment.
 
3.9.          Successive Adjustments.  The provisions of this Section 3 shall be
applicable successively to each event described herein which may occur
subsequent to the issuance of this Warrant and prior to the exercise in full of
this Warrant.
 
4.            Registration; Exchange and Replacement of Warrant; Reservation of
Shares.  The Company shall keep at the Designated Office a register in which the
Company shall provide for the registration, transfer and exchange of this
Warrant.  The Company shall not at any time, except upon the dissolution,
liquidation or winding-up of the Company, close such register so as to result in
preventing or delaying the exercise or transfer of this Warrant.
 
The Company may deem and treat the person in whose name this Warrant is
registered as the Holder and owner hereof for all purposes and shall not be
affected by any notice to the contrary, until presentation of this Warrant for
registration or transfer as provided in this Section 4.
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and (in case of loss,
theft or destruction) of the Holder’s indemnity in form satisfactory to the
Company, and (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will (in the absence of notice to the Company that the
Warrant has been acquired by a bona fide purchaser) make and deliver a new
Warrant of like tenor in lieu of this Warrant, without requiring the posting of
any bond or the giving of any security.
 
The Company shall at all times reserve and keep available out of its authorized
shares of capital stock, solely for the purpose of issuance upon the exercise of
this Warrant, such number of Common Shares as shall be issuable upon the
exercise hereof.  The Company covenants and agrees that, upon exercise of this
Warrant and payment of the Exercise Price therefor, if applicable, all Warrant
Shares issuable upon such exercise shall be duly and validly authorized and
issued, fully paid and non-assessable.
 
5.            Investment Representations.  The Holder, by accepting this
Warrant, covenants and agrees that, at the time of exercise of this Warrant, if
the Warrant Shares shall not then be the subject of an effective registration
statement under the Act, the securities acquired by the Holder upon exercise
hereof are for the account of the Holder or are being acquired for its own
account for investment and are not acquired with a view to, or for sale in
connection with, any distribution thereof (or any portion thereof) and with no
present intention (at such time) of offering and distributing such securities
(or any portion thereof), except in compliance with applicable federal and state
securities laws.
 
7

--------------------------------------------------------------------------------


 
6.            Fractional Warrants and Fractional Shares.  If the number of
Warrant Shares purchasable upon the exercise of this Warrant is adjusted
pursuant to Section 3 hereof, the Company shall nevertheless not be required to
issue fractions of shares upon exercise of this Warrant or otherwise, or to
distribute certificates that evidence fractional shares.  With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the current
market value of a Common Share (determined in accordance with the last sentence
of Section 1.3).
 
7.            Warrant Holders Not Deemed Stockholders.  No Holder of this
Warrant shall, as such, be entitled to vote or to receive dividends (except to
the extent provided in Section 3.2 above) or be deemed the holder of Warrant
Shares that may at any time be issuable upon exercise of this Warrant, nor shall
anything contained herein be construed to confer upon the Holder of this
Warrant, as such, any of the rights of a stockholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issue or reclassification
of stock, change of par value or change of stock to no par value, consolidation,
merger or conveyance or otherwise), or to receive notice of meetings, or
subscription rights, until such Holder shall have exercised this Warrant and
been issued Warrant Shares or deemed to have been issued Warrant Shares in
accordance with the provisions hereof.  No provision hereof, in the absence of
affirmative action by the Holder to purchase Common Shares or other securities
hereunder, and no mere enumeration herein of the rights or privileges of the
Holder hereunder, shall give rise to any liability of such Holder for the
Exercise Price or as a stockholder of the Company, whether such liability is
asserted by the Company or by any creditors of the Company.
 
8.            Notices.  Any notice which is required to be given by this Warrant
must be in writing, and shall be sent, unless otherwise expressly provided
herein, by reputable overnight courier or facsimile to the party being notified
at its address or fax number stated below.  Any notice sent by overnight courier
shall be deemed given on the third (3rd) Business Day after being deposited with
the courier with all charges prepaid or billed to the account of the sender; and
any notice sent by facsimile shall be deemed received on the date sent if sent
during normal business hours at the point of receipt (or otherwise on the next
succeeding Business Day).  For the purposes of notice, the addresses and fax
numbers of the parties for the receipt of notice hereunder are:
 
If to the Company:
General Environmental Management, Inc.
3191 Temple Avenue, Suite 250
Pomona, California 91768
Attention: Timothy J. Koziol
Fax: (909) 444-8356
 
8

--------------------------------------------------------------------------------


 
If to the Holder:
CVC California, LLC
One North Clematis, Suite 300
West Palm Beach, Florida  33401
Attention:  Chief Financial Officer
Fax:  (212) 829-5986
 
Any party shall have the right from time to time, and at any time, to change its
address for the receipt of notice by giving at least five (5) days’ prior
written notice of the change of its address to the other parties in the manner
specified herein.
 
9.            Successors.  All the covenants, agreements, representations and
warranties contained in this Warrant shall bind the parties hereto and their
respective heirs, executors, administrators, distributees, successors, assigns
and transferees.
 
10.           Law Governing.  THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
 
11.           Entire Agreement; Amendments and Waivers.  This Warrant, together
with the Registration Rights Agreement, sets forth the entire understanding of
the parties with respect to the subject matter hereof.  The failure of any party
to seek redress for the violation or to insist upon the strict performance of
any term of this Warrant shall not constitute a waiver of such term and such
party shall be entitled to enforce such term without regard to such
forbearance.  This Warrant may be amended, and any breach of or compliance with
any covenant, agreement, warranty or representation may be waived, only if the
Company has obtained the written consent or written waiver of the Holder, and
then such consent or waiver shall be effective only in the specific instance and
for the specific purpose for which given.
 
12.           Severability; Headings.  If any term of this Warrant as applied to
any person or to any circumstance is prohibited, void, invalid or unenforceable
in any jurisdiction, such term shall, as to such jurisdiction, be ineffective to
the extent of such prohibition or invalidity without in any way affecting any
other term of this Warrant or affecting the validity or enforceability of this
Warrant or of such provision in any other jurisdiction.  The Section headings in
this Warrant have been inserted for purposes of convenience only and shall have
no substantive effect.
 
[The remainder of this page is intentionally blank]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the 31st day of August, 2008.
 

     
GENERAL ENVIRONMENTAL MANAGEMENT, INC.,
a Nevada corporation
           
 
 
By:  
 
 
 
   
Timothy J. Koziol
Chief Executive Officer
 

 
10

--------------------------------------------------------------------------------


 
ANNEX A
 
NOTICE OF EXERCISE
 
(To be executed upon partial or full
exercise of the within Warrant)
 
The undersigned hereby irrevocably elects to exercise the right to purchase
__________ shares of Common Stock of General Environmental Management, Inc.
covered by the within Warrant according to the conditions hereof and herewith
makes payment of the Exercise Price of such shares in full in the amount of
$______________.
 
 
 
By:  
 
 
 
   
(Signature of Registered Holder)
 

 

Dated:     
 
   
 
              Name of Warrant Holder    
 
  or transferee: 
 
 
(Please print)
    Address:        Signature:        NOTICE:
The signature on this form must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatsoever.

 
11

--------------------------------------------------------------------------------


                                                                                                                                      
ANNEX B
 
CASHLESS EXERCISE FORM
 
(To be executed upon partial or full
exercise of Warrant pursuant to Section 1.3 of the Warrant)
 
The undersigned hereby irrevocably elects to surrender ____________ shares of
Common Stock of General Environmental Management, Inc. purchasable under the
Warrant for _____ shares of Common Stock issuable in exchange therefor pursuant
to the Cashless Exercise provisions of the within Warrants, as provided for in
Section 1.3 of such Warrant.
 
Please issue a certificate or certificates for such Common Stock in the name of,
and pay cash for fractional shares in the name of:
 
(Please print name, address, and social security number/tax identification
number:)
 
and, if said number of shares of Common Stock shall not be all the shares of
Common Stock purchasable thereunder, that a new Warrant for the balance
remaining of the shares of Common Stock purchasable under the within Warrant be
registered in the name of the undersigned Holder or its transferee as below
indicated and delivered to the address stated below.
 

            Dated:
 
 
By:   
 
   
 
   
(Signature of Registered Holder)
 

 

Name of Warrant Holder    
 
  or transferee: 
 
 
(Please print)
    Address:        Signature:        NOTICE:
The signature on this form must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatsoever.

 
12

--------------------------------------------------------------------------------


 
ANNEX C
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:


Name and Address of Assignee
No. of Shares of Common Stock

 
and does hereby irrevocably constitute and appoint _______________________
attorney-in-fact to register such transfer onto the books of General
Environmental Management, Inc., maintained for the purpose, with full power of
substitution in the premises.
 

            Dated:  
 
  Print Name:
 
                    Signature:                       Witness:     

 
NOTICE:
The signature on this assignment must correspond with the name as written upon
the face of this Warrant in every particular, without alteration or enlargement
or any change whatsoever.


 
13